 



     
EXHIBIT 10.1

     
Contact:
  Customer Services — CTSLink
 
  Wells Fargo Bank Minnesota, N.A.
 
  Securities Administration Services
 
  7485 New Horizon Way
 
  Frederick, MD 21703
 
  www.ctslink.com
 
  Telephone: (301) 815-6600
 
  Fax:             (301) 315-6660

SMT SERIES 2005-3
Record Date: April 28, 2006
Distribution Date: May 22, 2006
Certificateholder Distribution Summary

                                                                               
                            Certificate     Certificate                        
                                              Class     Pass-Through      
Beginning       Interest       Principal       Current       Ending Certificate
      Total       Cumulative   Class     CUSIP     Description     Rate      
Certificate Balance       Distribution       Distribution       Realized Loss  
    Balance       Distribution       Realized Loss                              
                                 
A-R
    81744FHN0     SEN       5.26717 %       0.00         0.00         0.00      
  0.00         0.00         0.00         0.00  
A-1
    81744FHK6     SEN       5.12250 %       207,929,484.55         887,395.78  
      12,022,888.50         0.00         195,906,596.05         12,910,284.28  
      0.00  
B-1
    81744FHP5     SUB       5.29250 %       6,208,000.00         27,373.60      
  0.00         0.00         6,208,000.00         27,373.60         0.00  
B-2
    81744FHQ3     SUB       5.56250 %       3,287,000.00         15,233.13      
  0.00         0.00         3,287,000.00         15,233.13         0.00  
B-3
    81744FHR1     SUB       5.92798 %       2,374,000.00         11,724.84      
  0.00         0.00         2,374,000.00         11,724.84         0.00  
B-4
    81744FHS9     SUB       5.92798 %       1,095,000.00         5,408.04      
  0.00         0.00         1,095,000.00         5,408.04         0.00  
B-5
    81744FHT7     SUB       5.92798 %       731,000.00         3,610.30        
0.00         0.00         731,000.00         3,610.30         0.00  
B-6
    81744FHU4     SUB       5.92798 %       1,826,168.26         9,019.18      
  0.00         0.00         1,826,168.26         9,019.18         0.00  
X-A
    81744FHL4     IO       0.80548 %       0.00         139,537.53         0.00
        0.00         0.00         139,537.53         0.00  
X-B
    81744FHM2     IO       0.54201 %       0.00         4,287.69         0.00  
      0.00         0.00         4,287.69         0.00                          
                                     
Totals
                            223,450,652.81         1,103,590.09        
12,022,888.50         0.00         211,427,764.31         13,126,478.59        
0.00                                                                

Principal Distribution Statement

                                                                               
                                  Beginning       Scheduled     Unscheduled    
                                                  Original Face      
Certificate       Principal     Principal             Realized       Total
Principal       Ending Certificate       Ending Certificate       Total
Principal   Class     Amount       Balance       Distribution     Distribution  
  Accretion     Loss       Reduction       Balance       Percentage      
Distribution                                              
A-R
      100.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
A-1
      349,687,000.00         207,929,484.55         1,573.71       12,021,314.79
      0.00       0.00         12,022,888.50         195,906,596.05        
0.56023414         12,022,888.50  
B-1
      6,208,000.00         6,208,000.00         0.00       0.00       0.00      
0.00         0.00         6,208,000.00         1.00000000         0.00  
B-2
      3,287,000.00         3,287,000.00         0.00       0.00       0.00      
0.00         0.00         3,287,000.00         1.00000000         0.00  
B-3
      2,374,000.00         2,374,000.00         0.00       0.00       0.00      
0.00         0.00         2,374,000.00         1.00000000         0.00  
B-4
      1,095,000.00         1,095,000.00         0.00       0.00       0.00      
0.00         0.00         1,095,000.00         1.00000000         0.00  
B-5
      731,000.00         731,000.00         0.00       0.00       0.00      
0.00         0.00         731,000.00         1.00000000         0.00  
B-6
      1,826,168.26         1,826,168.26         0.00       0.00       0.00      
0.00         0.00         1,826,168.26         1.00000000         0.00  
X-A
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
X-B
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00                              
               
Totals
      365,208,268.26         223,450,652.81         1,573.71       12,021,314.79
      0.00       0.00         12,022,888.50         211,427,764.31        
0.57892382         12,022,888.50                                              

 



--------------------------------------------------------------------------------



 



     
Principal Distribution Factors Statement

                                                                               
                                  Beginning       Scheduled     Unscheduled    
                                      Ending                 Original Face      
Certificate       Principal     Principal             Realized       Total
Principal       Ending Certificate       Certificate       Total Principal  
Class     Amount       Balance       Distribution     Distribution     Accretion
    Loss       Reduction       Balance       Percentage       Distribution      
                                       
A-R
      100.00         0.00000000         0.00000000       0.0000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
A-1
      349,687,000.00         594.61599816         0.00450034       34.37735686  
    0.00000000       0.00000000         34.38185720         560.23414096        
0.45023414         34.38185720  
B-1
      6,208,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-2
      3,287,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-3
      2,374,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-4
      1,095,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-5
      731,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-6
      1,826,168.26         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
X-A
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
X-B
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000    

Interest Distribution- Statement

                                                                               
                                                          Payment              
                                                                      of        
    Non-                 Remaining       Ending                     Current    
Beginning       Current     Unpaid     Current     Supported                
Unpaid       Certificate/               Accrual     Certificate     Certificate/
      Accrued     Interest     Interest     Interest       Total Interest      
Interest       Notational   Class     Accural Dates     Days     Rate    
Notional Balance       Interest     Shortfall     Shortfall     Shortfall(1)    
  Distribution       Shortfall(2)       Balance                                
                   
A-R
    N/A     N/A     5.26717%       0.00         0.00       0.00       0.00      
0.00         0.00         0.00         0.00  
A-1
    04/20/06 – 05/19/06     30     5.12250%       207,929,484.55        
887,598.99       0.00       0.00       203.20         887,395.78         0.00  
      195,906,596.05  
B-1
    04/20/06 – 05/19/06     30     5.29250%       6,208,000.00         27,379.87
      0.00       0.00       6.27         27,373.60         0.00        
6,208,000.00  
B-2
    04/20/06 – 05/19/06     30     5.56250%       3,287,000.00         15,236.61
      0.00       0.00       3.49         15,233.13         0.00        
3,287,000.00  
B-3
    04/01/06 – 04/30/06     30     5.92798%       2,374,000.00         11,727.52
      0.00       0.00       2.68         11,724.84         0.00        
2,374,000.00  
B-4
    04/01/06 – 04/30/06     30     5.92798%       1,095,000.00         5,409.28
      0.00       0.00       1.24         5,408.04         0.00        
1,095,000.00  
B-5
    04/01/06 – 04/30/06     30     5.92798%       731,000.00         3,611.13  
    0.00       0.00       0.83         3,610.30         0.00         731,000.00
 
B-6
    04/01/06 – 04/30/06     30     5.92798%       1,826,168.26         9,021.24
      0.00       0.00       2.07         9,019.18         0.00        
1,826,168.26  
X-A
    04/01/06 – 04/30/06     30     0.80548%       207,929,484.55        
139,569.48       0.00       0.00       31.95         139,537.53         0.00    
    195,906,596.05  
X-B
    04/01/06 – 04/30/06     30     0.54201%       9,495,000.00         4,288.67
      0.00       0.00       0.98         4,287.69         0.00        
9,495,000.00                                                    
Totals
                                  1,103,842.79       0.00       0.00      
252.71         1,103,590.09         0.00                                        
                     

(1, 2) Amount also includes coupon cap or basis risk shortfalls, if applicable.

 



--------------------------------------------------------------------------------



 



     
Interest Distribution Factors Statement

                                                                               
                                      Beginning               Payment of        
                                    Ending                   Current    
Certificate/               Unpaid               Non-Supported                
Remaining       Certificate/         Original Face       Certificate    
Notional       Current Accrued     Interest     Current Interest       Interest
      Total Interest       Unpaid Interest       Notational   Class     Amount  
    Rate     Balance       Interest     Shortfall     Shortfall(1)      
Shortfall       Distribution       Shortfall(2)       Balance                  
                                 
A-R
      100.00       5.26717%       0.00000000       0.00000000       0.00000000  
  0.00000000         0.00000000         0.00000000         0.00000000        
0.00000000  
A-1
      349,687,000.00       5.12250%       594.61599816       2.53826705      
0.00000000     0.00000000         0.00058109         2.53768593        
0.00000000         560.23414096  
B-1
      6,208,000.00       5.29250%       1000.00000000       4.41041720      
0.00000000     0.00000000         0.00100999         4.40940722        
0.00000000         1000.00000000  
B-2
      3,287,000.00       5.56250%       1000.00000000       4.63541527      
0.00000000     0.00000000         0.00106176         4.63435656        
0.00000000         1000.00000000  
B-3
      2,374,000.00       5.92798%       1000.00000000       4.93998315      
0.00000000     0.00000000         0.00112890         4.93885425        
0.00000000         1000.00000000  
B-4
      1,095,000.00       5.92798%       1000.00000000       4.93998174      
0.00000000     0.00000000         0.00113242         4.93884932        
0.00000000         1000.00000000  
B-5
      731,000.00       5.92798%       1000.00000000       4.93998632      
0.00000000     0.00000000         0.00113543         4.93885089        
0.00000000         1000.00000000  
B-6
      1,826,168.26       5.92798%       1000.00000000       4.93998291      
0.00000000     0.00000000         0.00113352         4.93885487        
0.00000000         1000.00000000  
X-A
      0.00       0.80548%       594.61599816       0.39912688       0.00000000  
  0.00000000         0.00009137         0.39903551         0.00000000        
560.23414096  
X-B
      0.00       0.54201%       1000.00000000       0.45167667       0.00000000
    0.00000000         0.00010321         0.45157346         0.00000000        
1000.00000000    

(1, 2) Amount also includes coupon cap or basis risk shortfalls, if applicable.
Per $1 denomination
Certificateholder Account Statement
Certificate Account

         
Beginning Balance
    0.00  
 
       
Deposits
       
Payments of Interest and Principal
    13,191,527.36  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    0.00  
Servicer Advances
    24,923.13  
Gains & Subsequent Recoveries (Realized Losses)
    0.00  
Prepayment Penalties
    0.00  
 
       
Total Deposits
    13,216,450.49  
 
       
Withdrawals
       
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement of Servicer Advances
    16,759.13  
Total Administration Fees
    73,212.77  
Payment of Interest and Principal
    13,126,478.59  
 
       
Total Withdrawals (Pool Distribution Amount)
    13,216,450.49  
 
       
Ending Balance
    0.00  
 
       

 



--------------------------------------------------------------------------------



 



Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    252.71  
Servicing Fee Support
    0.00  
 
       
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    252.71  
 
       

Administration Fees

         
Gross Servicing Fee*
    70,140.32  
Master Servicing Fee
    3,072.45  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
       
 
       
Total Administration Fees
    73,212.77  
 
       

 

*  
Servicer Payees include: BANK OF AMERICA (NY); GMAC MTG CORP; MORGAN STANLEY
DEAN WITTER; NATIONAL CITY MTG CO; PHH US MTG CORP; RESIDENTIAL FUNDING CORP

Other Accounts

                                      Beginning   Current   Current   Ending
Account Type   Balance   Withdrawals   Deposits   Balance  
Reserve Fund
    5,000.00       0.00       0.00       5,000.00  
Reserve Fund
    5,000.00       0.00       0.00       5,000.00  

 



--------------------------------------------------------------------------------



 



Collateral Statement

         
Collateral Description
  Mixed ARM
 
       
Weighted Average Gross Coupon
    6.321157 %
Weighted Average Net Coupon
    5.944481 %
Weighted Average Pass-Through Rate
    5.927981 %
Weighted Average Remaining Term
    325  
 
       
Beginning Scheduled Collateral Loan Count
    649  
Number of Loans Paid in Full
    28  
Ending Scheduled Collateral Loan Count
    621  
 
       
Beginning Scheduled Collateral Balance
    223,450,652.81  
Ending Scheduled Collateral Balance
    211,427,764.31  
Ending Actual Collateral Balance at 28-Apr-2006
    211,428,666.44  
 
       
Monthly P&I Constant
    1,178,629.20  
Special Servicing Fee
    0.00  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realized Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Scheduled Principal
    1,573.71  
Unscheduled Principal
    12,021,314.79  

Additional Reporting – Deal Level
Miscellaneous Reporting

         
Senior Percentage
    95.053872 %
Senior Prepayment Percentage
    100.000000 %
Subordinate Prepayment Percentage
    0.000000 %
Subordinate Percentage
    6.946128 %

 



--------------------------------------------------------------------------------



 



     
Loan Status Stratification/Credit Enhancement Statement

                                                                               
                            DELINQUENT       BANKRUPTCY       FORECLOSURE      
REO   TOTAL                                                                    
                              No. of   Principal             No. of    
Principal             No. of     Principal             No. of     Principal    
        No. of     Principal       Loans   Balance             Loans     Balance
            Loans     Balance             Loans     Balance             Loans  
  Balance                                                                      
     
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00  
30 Days
  11     3,987,130.27       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days     11       3,987,130.27  
60 Days
  1     359,649.24       60 Days     0       0.00       60 Days     0       0.00
      60 Days     0       0.00       60 Days     1       359,649.24  
90 Days
  0     0.00       90 Days     0       0.00       90 Days     0       0.00      
90 Days     0       0.00       90 Days     0       0.00  
120 Days
  1     545,028.00       120 Days     0       0.00       120 Days     0      
0.00       120 Days     0       0.00       120 Days     1       545,028.00  
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days     0       0.00  
180+ Days
  0     0.00       180+ Days     0       0.00       180+ Days     0       0.00  
    180+ Days     0       0.00       180+ Days     0       0.00                
                                                               
 
  13     4,891,807.51             0       0.00             0       0.00        
    0       0.00             13       4,891,807.51  
 
                                                                               
                   
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %
30 Days
  1.771337%     1.885804 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     1.771337%       1.885804 %
60 Days
  0.161031%     0.170104 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.161031%       0.170104 %
90 Days
  0.000000%     0.000000 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.000000%       0.000000 %
120 Days
  0.161031%     0.257783 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.161031%       0.257783 %
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.000000%       0.000000 %
180+ Days
  0.000000%     0.000000 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.000000%       0.000000 %                                    
                                         
 
  2.093398%     2.313692 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
2.093398%       2.313692 %  

                                 
Current Period Class A Insufficient Funds:
    0.00     Principal Balance of Contaminated Properties     0.00     Periodic
Advance     24,923.13  

 